           IN THE UNITED STATES DISTRICT COURT
        FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

                                    )
AARON GOINS et al.,                 )
                                    )
     Plaintiffs/Counter-Defendants, )
                                    )
           v.                       )           No. 1:19-cv-00489-LCB-JLW
                                    )
TITLEMAX OF VIRGINIA, INC. et al., )
                                    )
     Defendants/Counter-Claimants. )
                                    )

DEFENDANTS’ RESPONSE TO PLAINTIFFS’ FIRST AND SECOND
MOTIONS TO AMEND/CORRECT SPELLING OF CERTAIN NAMED
             PLAINTIFFS (ECF NOS. 21 & 26)

      Defendants/Counter-Claimants TitleMax of Virginia, Inc., TitleMax of

South Carolina, Inc., and TMX Finance of Virginia, Inc. (collectively,

“TitleMax”) do not oppose Plaintiffs’ Motion to Amend/Correct Spelling of

Certain Named Plaintiffs (ECF No. 21) or Second Motion to Amend/Correct

Spelling of Certain Named Plaintiffs (ECF No. 26). Indeed, TitleMax would

have consented to that relief if Plaintiffs had requested TitleMax’s position

before filing their Motions to Amend/Correct.

      TitleMax does note, however, that the Motions to Amend/Correct appear

to be both over- and under-inclusive.

      They are over-inclusive because Plaintiffs seek leave to change the

spellings of four names but then propose to spell those four names the same




     Case 1:19-cv-00489-LCB-JLW Document 33 Filed 10/16/19 Page 1 of 4
ways they are already spelled in the Complaint. The four Plaintiffs for whom

the Motions to Amend/Correct appear to be moot are Chimaobi Madubuike,

Jasmine Mayham, Letitia Grant, and Sabrina Elliott. Compare Compl.

Caption (listing “Chimaobi Madubuike,” “Jasmine Mayham,” “Letitia Grant,”

and “Sabrina Elliott”), ECF No. 1-1, at 2–4, with First Mot. Amend/Corr. at 1–

2 (seeking leave to change spellings to “Chimaobi Madubuike,” “Jasmine

Mayham,” “Letitia Grant,” and “Sabrina Elliott”), ECF No. 21.

      The Motions to Amend/Correct appear to be under-inclusive because

Plaintiffs have not requested leave to fix the spellings of seven names that this

Court identified as being incorrect or misspelled in the Complaint. See Order

Summary In-Camera Documents at 2–3, ECF No. 14. Those seven Plaintiffs

are Candice Perkins, Jfffrey Hankins, Kalisa Johnson, Lakeesha Redd,

Shenita Melton, Kajuane Rorie, and Robert Tillman. Id.




                                       2

     Case 1:19-cv-00489-LCB-JLW Document 33 Filed 10/16/19 Page 2 of 4
Respectfully submitted this the 16th day of October, 2019.

                       WOMBLE BOND DICKINSON (US) LLP

                       /s/ Samuel B. Hartzell
                       Christopher W. Jones, N.C. Bar No. 27265
                       Samuel B. Hartzell, N.C. Bar No. 49256
                       Scott D. Anderson, N.C. Bar No. 49044
                       555 Fayetteville St., Suite 1100
                       Raleigh, NC 27601
                       Telephone: (919) 755-8173
                       Facsimile: (919) 755-6180
                       Email: Chris.Jones@wbd-us.com
                              Sam.Hartzell@wbd-us.com
                              Scott.D.Anderson@wbd-us.com

                       Counsel for Defendants/Counter-
                       Claimants TitleMax of Virginia, Inc.,
                       TitleMax of South Carolina, Inc., and TMX
                       Finance of Virginia, Inc.




                                3

Case 1:19-cv-00489-LCB-JLW Document 33 Filed 10/16/19 Page 3 of 4
                   CERTIFICATE OF WORD COUNT

     I certify under Local Rule 7.3(d)(1) that the body of this brief, headings,

and footnotes together contain 245 words, as reported by the word count

feature in Microsoft Word 2016.

     This the 16th day of October, 2019.

                              /s/ Samuel B. Hartzell
                              Samuel B. Hartzell




                      CERTIFICATE OF SERVICE

     I certify that I electronically filed this Response to Plaintiffs’ First and

Second Motions to Amend/Correct Spelling of Certain Named Plaintiffs (ECF

Nos. 21 & 26) with the Clerk of Court using the CM/ECF system.

     This the 16th day of October, 2019.


                              /s/ Samuel B. Hartzell
                              Samuel B. Hartzell




                                       4

     Case 1:19-cv-00489-LCB-JLW Document 33 Filed 10/16/19 Page 4 of 4
